           Case 1:15-cr-00485-RJS Document 64 Filed 04/07/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                -v-                                                No 15-cr-485 (RJS)
                                                                        ORDER
 OSVALDO DELAHOZ

                              Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         IT IS HEREBY ORDERED THAT a presentment on the most recent specification of a

violation of the terms of Mr. Delahoz’s supervised release shall take place on Monday, April 12,

2021 at 11:00 a.m. via the Courtcall videoconference system. Chambers will email the parties

directly in due course with further instructions for accessing the proceeding. Members of the

public may monitor the conference through Courtcall’s public access audio line by using the

following credentials:


               Dial-in: 855-268-7844
               Access Code: 32091812#
               PIN: 9921299#

SO ORDERED.

Dated:         April 7, 2021
               New York, New York                  ______________________________
                                                   RICHARD J. SULLIVAN
                                                   UNITED STATES CIRCUIT JUDGE
                                                   Sitting by Designation
